﻿55.	 Mr. President, your election is a great tribute to you personally and to your country, with which Kenya maintains very cordial relations. Yugoslavia has been in the forefront of the struggle for non-alignment in international affairs and is a champion of freedom, equality and dignity. Kenya is proud to be its friend. My delegation is satisfied to work under your enlightened and wise leadership and I should like to assure you, Sir, of our full co-operation.
56.	I wish also to take this opportunity to pay a tribute to your eminent predecessor Ambassador Amerasinghe, who
guided the General Assembly so ably during a difficult session. It was thanks to his calm wisdom and vast experience that we were able to deal effectively with many difficult problems, and we owe him a debt of gratitude for all he did for the United Nations and the world.
57.	Our sincere thanks go also to our untiring Secretary- General and his staff for their devotion to duty and loyalty to the Organization. They have our support.
58.	My delegation is very happy to welcome among us the two new Members of our Organization, namely, the Republic of Djibouti and the Socialist Republic of Viet Nam. I extend to them a most sincere and warm welcome and I should like to assure them of our co-operation in the deliberations and work of this Organization.
59.	The admission of Djibouti and Viet Nam is a significant milestone on the road of the struggle against all forms of colonial domination. The heroic struggle waged by those two States against colonialism is well known to all of us. Their triumph is indeed a bright light for those still under colonial domination and oppression. It is a significant step in rendering irreversible the trend towards ridding this world of the inhuman practice of colonialism. We are confident that they will always jealously guard their sovereignty which has been won at such great human and material cost.
60.	As we are meeting here, a savage war is ravaging the Horn of Africa, with all the ramifications that entails for international peace and security. My country cannot but be very concerned and it is for this reason that we draw the attention of this august body to a most dangerous situation developing in that area. If all members of the Organization of African Unity and the United Nations respected the principles and charters of the two bodies, perhaps dangers to international peace and security posed by the war and the risk of external interference in the internal affairs of member States in that subregion would not have arisen. We must all agree to respect the territorial integrity of each member State.
61.	Southern Africa continues to constitute a main centre of tension in the world today, threatening peace and international security. The white minority regimes continue to oppress and exploit the black majority with increasing brutality and ruthless savagery. As I pointed out last year, it is not sufficient for us to recognize that the racial policies of these regimes constitute a threat to international peace and security. What is needed most is agreement on a programme of practical steps and measures to be taken to put an end to this threat.
62.	The International Conference in Support of the Peoples of Zimbabwe and Namibia, held in Maputo, and the World Conference for Action against Apartheid, held in Lagos, were clear indications of the determination of the international community to grapple with the problems of the area. My delegation pledges Kenya's full and unswerving support for the declarations and programmes of action of
Maputo and Lagos and calls for their implementation without delay.
63.	In complete disregard of the opinion of the international community, the racist regime in South Africa continues to intensify the application of the diabolical and inhuman policies of apartheid with greater determination. The indignation of the world community over the barbarous murders of innocent children in Soweto last year did nothing to jolt the conscience of the racists in South Africa. Instead, the racist regime continues to maim and kill innocent children whose only crime is to demand their inalienable rights to dignity and equality. The barbarity of the regime has been exposed further by the murder of peaceful and young Steven Biko. They have told us that they have no intention of relenting. We have pointed out on numerous occasions that the tree of freedom is watered with blood, and Vorster is determined to see it flow. So let Vorster and his clique know that no amount of murder or intimidation will reverse the hands of the clock of freedom in Azania. Africans have avoided blood thus far, but let white South Africans reflect. They can only continue with their acts at their gravest peril. Their blood can also be shed.
64.	This world Assembly rejected the antics of Vorster when it rejected the so-called independence of the Transkei. No sooner had this resounding defeat been inflicted on the policies of apartheid than Vorster instigated a blockade of land-locked Lesotho. We condemn such acts as illegal and call on all peace-loving countries to assist Lesotho and Botswana in their predicament.
65.	The entire world was treated recently to contradictory statements from officials of the same regime regarding the reported preparedness of South Africa to explode a nuclear device. Africa had issued a warning against giving any technological assistance in the field of nuclear know-how to South Africa, but its warnings, unfortunately, fell on deaf ears. In pursuit of short-term economic gains, some countries had aided South Africa to arm itself to an extent that is obviously dangerous to peace and security, not only in the region, but in the world as a whole. All previous pretensions that these arms were given for the defensive needs of South Africa had been unconvincing. No one else in Africa has nuclear capability and it would be sheer hypocrisy .for anybody to argue that South Africa needs to defend its territory by the use of nuclear weapons. We are convinced that South Africa wants to use this capability to intimidate black African States in their efforts to aid the freedom fighters in Azania. But even nuclear bombs will not deter the African fight for freedom. Those who helped South Africa with knowledge and nuclear fuel should advise against its ideas; it will burn itself as it tried to burn the rest of us. In any case, the rest of Africa might be driven to seek the same capability in time, so the nuclear club would expand instead of shrinking, which would be a real disaster.
66.	Because of appalling conditions in South Africa for our people, despite United Nations resolutions which have remained unheeded, Kenya has resolved to assist the freedom fighters of Azania further and to a greater extent materially, both through bilateral and multilateral avenues. We call upon all Member States to increase their support for the cause of freedom and dignity. The prolonged misery of the oppressed black majority has increased their bitterness with the inevitable consequence of terrible racial conflagration. We call upon all Member States to implement the United Nations resolutions against South Africa as a lever to persuade it to change its dangerous course. We appeal especially to those countries that have economic influence in South Africa to use their power to ensure that this weapon is used to force the short-sighted white minority to change their attitude and -share the fruits of self- determination on an equitable and fair basis with the other communities in South Africa.
67.	Africa will not be satisfied with the token removal of petty racism in public places. What we are calling for is a complete removal of all racial laws and practices. Until that is done, Kenya calls for the total isolation of South Africa in all fields. That is the price we are asking the international community to pay for the cause of human rights and dignity in Azania, and we think it is a small price compared with the immense loss of human lives that will obviously occur if we sit back and do nothing, leaving the freedom fighters no option but to wrench their freedom from the hands of the minority regime in a violent confrontation..
68.	Last year, my country called upon South Africa to leave Namibia and to hand over power to the Namibian people. We rejected the so-called constitutional talks and the arrangement of hand-picked ethnic delegates not only as illegal and obnoxious, but also as delaying tactics by Vorster in surrendering power.
69.	Kenya has stated again and again that it does not recognize the authority of South Africa in Namibia. The international community has also stated on many occasions that it does not recognize the authority of South Africa in Namibia. What is needed therefore is not any more condemnations of the illegal regime for its illegal occupation of Namibia. What is needed is action to dislodge the illegal regime from that African territory.
70.	Since we last met a group of countries from the West has contacted South Africa and persuaded it to change its attitude and Hand over Namibia to the Namibians. While we cannot doubt the good intentions of those countries, my delegation would like to give a warning that Vorster can no longer be trusted on matters relating to the self- determination of Namibia. In 1974 he vowed that if he were given only six months the world would be surprised by the changes that he would effect in Namibia. It is now over three years since we were asked to listen to what appeared to be a  voice of reason . The situation in Namibia has not improved. Instead, Vorster has repeatedly found one reason after another to create impediments to the immediate transfer of power to Namibians. We should like, therefore, to caution the contact group to be wary of his tactics and not to rely on his promises alone as the basis for progress in the solution of the Namibian issue. We would, rather, call upon them to use all other available means, including military sanctions and economic measures that would force the regime in South Africa to act faster. All States should support and implement a total embargo on the sale, gift or transfer of arms to South Africa. We call upon all concerned to put respect for human dignity and rights above short-term economic interests and to cut their economic ties with South Africa as long as that country continues to defy the United Nations and occupy Namibia illegally.
71.	We have always maintained-and we shall continue to do so—that there can be no permanent solution of the Namibian problem unless the people of Namibia are consulted through their proper representatives. For this reason we insist that the South West Africa People's Organization should be fully involved at every stage of the- negotiations and progress towards independence. If no real progress is achieved the war of liberation should continue until freedom is won.
72.	We are meeting when again hopes for a negotiated settlement of the Zimbabwe situation are being expressed. Ironically, when the Assembly was meeting last year hopes were also high that at last a solution might be at hand for this intractable problem. Kenya was not convinced then that rebel Smith was honest when he said that he was prepared to accept majority rule in Zimbabwe. Events since then have proved that Smith was only buying time. He had no intention whatsoever of handing power to the black majority. As we sit here today he is still dreaming of, and trying to establish, a so-called responsible Government consisting of the whites and a handful of hand-picked African stooges. He calls it an internal solution.
73.	Kenya has stated on many occasions that there can be no sense or logic in seeking peaceful negotiations with an incorrigible rebel and that the only language such a rebel understands is force. We urged the United Kingdom Government, the administering Power, to take appropriate measures to remove the rebel from its colony. However, the present Anglo-American proposals attempt to restore the British presence in Rhodesia by the appointment of a British resident commissioner. While Kenya welcomes the return of British say in Southern Rhodesia, the United Kingdom and Smith cannot surely coexist, for the unilateral declaration of independence and legality are diametrically opposed. We are not convinced that Smith will step down voluntarily, however, and we therefore call on the Governments of both the United Kingdom and the United States to ensure that he is forced out. Until he goes Kenya will continue to support the armed struggle and the strict application of sanctions against the rebel Government. All peace-loving people should increase their material and moral support to the freedom fighters until genuine prospects for majority rule in Zimbabwe cannot be reversed. Our support for continued armed struggle should not be seen as obstruction, but experience has taught us that Africa's best guarantee of liberation is the freedom fighter and his gun.
74.	The Anglo-American proposals appear promising, but at no time should Smith have the last word or they would lose their value in the minds of many of us. Kenya is in agreement with the proposal to have the presence of the United Nations in the Territory through a representative of the Secretary-General. It is our strong view, however, that such involvement of the United Nations must not be viewed as in any way providing for a reduction in the ultimate responsibility of the administering Power to ensure a rapid and complete transfer of power to the black majority of Zimbabwe.
75.	Kenya, of course, is in favour of the proposal for the early holding of elections to choose the leaders that will guide independent Zimbabwe. We believe that the Zimbabwe people, given the opportunity and without interference, can freely choose their leaders on the basis of one man or woman, one vote. A Government so elected will have our supreme support but, as I say, Smith, his rebel and illegal Government and the Scouts must go immediately as a start. The mercenaries and other undesirable elements in the army cannot be trusted and similarly should go. It should become clear that in the event of insecurity the freedom fighters would have the upper hand. They are the Zimbabweans' best guarantee of safety and genuine independence.
76.	The proposal can therefore only be considered as offering a basis for further negotiations and not as a package deal. We would therefore urge that the steps necessary for the commencement of such negotiations be taken urgently before the will and resolution of those involved are dampened again by Smith's obstructionist tactics.
77.	I turn now to the Middle East, which continues to be a region fraught with all the elements of danger to international peace and security. The hopes that had been raised at the beginning of the year that peace is possible in the region have been severely shaken by recent events there.
78.	Kenya has stated, and I want to repeat, that peace in the area can only prevail if the following three conditions are fulfilled: first, the recognition of the right of all States in the region to live in peace and within secure and recognized boundaries, in accordance with Security Council resolutions 242 (1967) and 338(1973); secondly, the withdrawal of Israel from all the Arab lands that it has continued to occupy since the war of 1967; and thirdly, the recognition of the human rights of the Palestinians as a people and their right to an independent and truly sovereign homeland.
79.	We have noted with much regret that Israel has continuously disregarded the resolutions of this Organization concerning the Arab territories it occupies. The Israelis, against all reason and international opinion, have been engaged in changing the demographic and physical aspects of the region. Therefore Kenya joins the world in condemning Israel for taking these measures that do nothing but threaten international peace and security. We call upon Israel to respect this august body and to desist from building permanent Jewish settlements on occupied Arab lands and the West Bank.
80.	I must say that recently we noted with some relief that Israel had agreed to the convening of the Geneva peace talks. As we have stated on many occasions, we consider that for the success of these talks the participation of the Palestinians on an equal basis with all the other parties concerned is essential. The Palestinians have chosen the PLO as their mouthpiece and we should respect that position. The time when the Palestinians were considered only as refugees is long gone. All discussions of the political issues affecting them must of necessity be conducted with them. We therefore urge all concerned not to put any preconditions on the participation of a people so central to peace and security in the region. Eastern Africa is very much concerned that there should be peace with honour in the Middle East. Let no one obstruct progress towards a conference that could bring such enormous advantages to those immediately concerned as well as to the rest of our countries in the Horn of Africa and south of it.
81.	It is now over three years since the fragile peace and tranquillity of Cyprus were once again shattered, first by the abortive coup engineered and executed by Greek officers stationed on the island and then by the massive invasion of the island by Turkish forces. The communal talks that have been going on since then have made very little and slow progress, primarily because of external interference.
82.	Kenya has always called and will continue to call for respect for and recognition of the territorial integrity, independence and sovereignty of Cyprus. We urge the people of Cyprus, with whom we have very cordial relations, to bury their sectional interests for the benefit of the entire population of the island. We urge them not to be discouraged by the many obstacles in their way and we call upon all external forces to stop interfering in the internal affairs of non-aligned Cyprus.
83.	It is now 32 years since the United Nations was founded with the fundamental desire to save succeeding generations from the scourge of war and to create conditions of peace and security in the world. While major conflicts have been avoided, we cannot but note with much regret that there still exist many areas of international tension in the world. We note with indignation the threat to international peace and security brought about by the continuation of the diabolical apartheid system and racism in southern Africa. Looking at other areas of tension we find flagrant disrespect for and violate of the territorial integrity of other sovereign States and the occupation of other people's territories by force of arms, contrary to the principles enshrined in the United Nations Charter. The continued failure to fulfil the basic daily needs of man in many parts of the world is not conducive to the creation of a climate of tranquillity in which man can spend his  time in pursuit of peace and happiness.
84.	The most serious of all the obstacles to peace and security in the world is the ever-escalating armaments race. While everyone agrees that there is an urgent need to halt this dangerous escalation, progress towards arms limitation and reduction is not yet in sight. The proposed special session on disarmament is a first step towards this objective and has my delegation's support. It is, however, the view of my delegation that this session should tackle all the problems of disarmament and should not only examine the question of limitation of armament escalation. It should also work out practical steps for the reduction and eventual elimination of armaments.
85.	It is not justifiable for the world to continue pouring billions of dollars into an industry whose sole aim is the development of the most sophisticated machinery of destruction while more than half of the world goes hungry. We once again urge the major manufacturers and countries to consider diverting the human, technological and financial resources which they use for producing arms to fulfilling the economic needs of mankind. Above all, we urge all countries to abide truly by the principles of good neighbourliness and peaceful coexistence as a positive contribution towards the elimination of tension that encourages the escalation of armaments.
86.	Kenya is seriously concerned  at the slow progress made by the Ad Hoc Committee on the Indian Ocean and the reluctance of a number of States Members of this Organization to the convening of a conference on the Indian Ocean as a zone of peace. The continued build-up of the naval might of the super-Powers in the ocean and the construction of naval and military bases in the region constitute flagrant disregard of the fears and sentiments expressed by all the littoral States that have solemnly declared that they would like the Indian Ocean to be a zone of peace. While we note some recent improvement in the willingness of the super-Powers to discuss this subject, we feel that it has not yet been accorded either urgency or the seriousness of consideration which it calls for. In particular, we are aware that during the period of delay in the convening of a conference the super-Powers have continued to expand and intensify their naval and military presence, thus increasing the level of tension in that area.
87.	Kenya once again calls on all States to respect this solemn declaration and to ask those that have bases in the zone to remove them so that the States in the region can pursue their development efforts without intimidation.
88.	Allow me now to turn to another important subject of vital interest to my country, namely, the on-going negotiations on the law of the sea. The Third United Nations Conference on the Law of the Sea has already held six sessions, the last one having taken place here in New York from 23 May to 15 July 1977.
89.	It will be recalled that Kenya's delegations to these negotiations have always played a constructive role in a spirit of compromise, in an effort to evolve a more equitable and just regime for the seas, whose immense resources have up to now been the preserve of the major maritime Powers. The negotiations have so far been lengthy and complex. The seas are of vital importance to each and every nation. Covering well over three-quarters of the surface of our planet, the oceans are vital for the very existence of life, and with the increasing world population they are becoming more and more important as a source of food.
90.	As a communications link, it is imperative and of vital importance that the seas shall continue to be open for innocent passage for all nations. At the same time we must arrest the misuse of the oceans as a cesspool for the dumping of wastes and other noxious substances, as the destruction of the seas will inevitably lead to the destruction of life on the earth.
91.	The General Assembly solemnly declared that the sea-bed beyond the limits of national jurisdiction and its resources constitute the common heritage of mankind. For us in Kenya this is not a mere slogan. The common heritage concept is an imperative norm and must be translated into a regime which guarantees the developing countries' rights to participate in the exploiting of these resources and protects them against unfair competition from the maritime Powers, which at the moment have more technological capability for exploiting these resources.
92.	The Kenya Government is currently studying the results of the sixth session of the Conference on the Law of the Sea. Our preliminary view is that the informal composite negotiating text which was produced during the session represents a significant advance and provides a suitable basis for negotiating the final 1raft treaty during  the forthcoming seventh session in Geneva next year.
93.	While the informal composite negotiating text does not fully satisfy the wishes of all Member States, we nevertheless believe that if delegations go to the next session determined to work in the spirit of compromise, the text will be of great assistance in reaching the final conclusion. Kenya will go to the next session prepared to negotiate. We shall, however, completely reject any attempt by any State or group of States to dictate terms to others. The failure of the informal composite negotiating text to meet all the aspirations of such States should not be used as a pretext or justification for taking unilateral measures to plunder the resources which are the common heritage of mankind.
94.	The Conference has been going on for too long now and my Government, I believe with many other developing countries, is not in a position to continue these negotiations indefinitely. The cost in both manpower and financial resources is too great for countries which have many competing needs. We therefore, urge all Member States to work towards the conclusion of this treaty during the forthcoming session.
 I would now like to turn to some of the major economic issues which have become so pressing and which need urgent solutions in the interest of justice, equity and peace in the world. The Paris Conference on International Economic Co-operation held earlier this year is the latest in a series of efforts to conduct meaningful and objective negotiations on these issues. Earlier, at the sixth and seventh special sessions of the General Assembly, promises and declarations were made which appeared to indicate that the international community had now, at last, realized and fully recognized the realities of economic interdependence and the common destiny of the world. In particular, the sixth special session adopted the Declaration and Programme of Action for the Establishment of a New International Economic Order, giving further hopes of an early resolution of the problems of development and international economic co-operation.
95.	The developing countries had therefore expected that the Paris Conference would lead to the formulation of a practical programme of action which would lead to negotiations and some measure of agreement towards creating a more just and equitable economic order. In accepting the invitation to participate in this Conference, the developing countries did not expect miracles and did not expect that a new international economic order would be established overnight. However, they expected, quite justifiably, that the developed countries would agree to work positively towards the removal of those obstacles which have persistently been placed in the way of progress towards a more meaningful form of economic co-operation and partnership. These constraints, which have been discussed time and again, are all man-made and can be removed with a little more resolution and political will on the part of the developed countries. The problems were clearly defined in the meeting of the Group of 77 in Manila in 1975, and specific proposals for their resolution were made in the Manila Declaration which was presented at the fourth session of UNCTAD in Nairobi in 1976.
96.	The recommendations included specific proposals with regard to the establishment of machinery for stabilizing the export earnings of developing countries. Practical measures were proposed for compensatory financing of export shortfalls, the reorganization of commodity markets and the writing off or rescheduling of debts which were already proving too great a burden and an obstacle to development. Suggestions were made as to how to accelerate the transfer of the relevant technology and management skills which are so much needed in the developing countries.
97.	After 18 months of discussion in Paris, little progress was made towards an acceptable solution to this problem. The developed countries still appear to believe that the problem can be solved within the traditional concepts of economic co-operation. They invariably point to their commitments to provide more bilateral and multilateral aid, although they know that any increase in aid is more than nullified by inflation and other economic factors beyond our control. They elaborate on the steps they have taken in order to increase private investment in developing countries. And yet we all know the unfortunate role which has been played by private investors in perpetuating the evils of economic domination over developing economies. We know the part they have played in maintaining unfavourable terms of trade and a regime of unjustifiable outflow of profits from the countries of their operation.
98.	In this context, we must once again state clearly our position regarding the transnational corporations. The developing countries are no longer prepared to have their destiny in the sphere of economic and trade relations subjugated to the interests of transnational corporations. It is for this reason that we have called upon the United Nations system to establish a code of conduct for those corporations and to establish a realistic capacity to assist developing countries in ensuring that their dealings with transnational corporations are on the basis of equitable sharing of returns from investments. Developing countries

are still awaiting the outcome of those two decisions but, sadly, little progress appears to have been achieved.
99.	On the whole, therefore, I feel obliged to voice the increasing disappointments and frustrations of developing countries at the lack of progress in the evolution of a more meaningful international economic order. However, in spite of the failures of those negotiations-not only in Paris but also at the fourth session of UNCTAD in Nairobi, at the multilateral trade negotiations under GATT, and the discussions within the IMF—World Bank Group-the developing countries cannot give up hope. To do so would be to accept defeat and to condemn two thirds of mankind for ever to a short life of misery, hunger and social deprivation. We still believe in the justice of our cause and in our conviction that the developed world has the ability to resolve those problems, given more goodwill and political determination.
100.	The developing countries themselves have a role to play in furtherance of. this economic evolution. Kenya believes strongly in the promotion of economic and technical co-operation between countries of the developing world. The similarity of our resources as well as our problems, our wishes as well as our capabilities, and the identity of our aspirations and purpose all create a strong base for co-operation in technical, cultural and trade relations.
In considering the role of developing countries in a new economic order, we must refer to the question of the management of natural resources and the human environment. As producers of basic raw materials and agricultural commodities, developing countries cannot ignore the irresponsible and reckless way in which mankind has in the past exploited both renewable and non-renewable natural resources. Of the utmost significance at the moment is the whole question of the management of water resources and the halting of the encroachment of deserts on the human environment. This is a problem which has been ignored for too long, to the extent that it now constitutes a menace and a real threat to human life. In this context, my country supported the resolutions of the United Nations Water Conference and of the first United Nations Conference on Desertification, held in Nairobi from 29 August to 9 September of this year. Kenya was honoured to have been host to the latter Conference. We are convinced that the Plan of-Action adopted by the Conference is a milestone on the road to ensuring that appropriate remedial actions are taken to stop mankind from being wiped out by lack of water and food owing to the reckless use of land and its resources.
102. The Plan of Action, which is before this session of the General Assembly, reflects the combined efforts of professionals and others working in related fields. While commending their work, and in particular the role of the Secretary-General of the Conference, Mr. Mostafa Tolba, we call on all nations to give the practical support and commitment necessary for the implementation of the Plan of Action. In particular, we ask all nations to contribute generously towards a global effort to combat desertification and its related problems. We ask them to participate vigorously in the subregional and regional efforts recommended in the Plan of Action to ensure that man's habitat is not destroyed while we lethargically watch in a s rte of inaction by the encroachment of deserts.
103.	At this point I should like to make a short reference to the question of human settlements, now commonly known as  Habitat . This subject has been discussed at various levels of preparatory committees of the United Nations, the Habitat Conference,15 the UNEP Governing Council and the Economic and Social Council, as well as the General Assembly. Other numerous consultations and discussions have taken place at regional and subregional levels.
104.	This session of the General Assembly will be asked to make final decisions on the establishment of  Habitat , its institutional arrangements and its location. My delegation has taken a most active role in all discussions on this subject from the beginning, and we were honoured to chair the United Nations Preparatory Committee for Habitat. We are convinced that the views of all the delegations on this subject have now been fully expressed and examined and that a final decision should be taken at this session of the General Assembly.
105.	The problem of human settlements, particularly in the developing countries, is urgent and pressing. Millions of human beings are today living in subhuman conditions waiting for this Assembly to do something concrete to alleviate their misery. Suffice it to say therefore that my delegation, like the overwhelming majority of the members of the Economic and Social Council, will support the consensus recommendation of the sixty-third session of the Economic and Social Council on this subject.16 We fully appreciate that, in an organization like the United Nations -now with 149 Members—it is impossible to have a solution best suited to each Member State's aspirations. It was in the spirit of compromise that my delegation agreed to go along with the majority and adopt a resolution acceptable to most delegations. I should therefore like to appeal to all delegations at this session to adopt the Economic and Social Council recommendation by consensus so that the United Nations agencies concerned can embark of the urgent and difficult task before us of ensuring a more tolerable and meaningful life for the millions of people throughout the world who now know nothing but misery and abject deprivation.
 